Walker, J. It is urged that the award is uncertain in fixing the boundaries of the portions of land to be conveyed, by reference to claim lines. When grants and conveyances of lands are made, the usual mode of describing the premises, conveyed, is by reference to natural or artificial monuments as boundaries, and by means of which the premises may be found and distinguished from other tracts or parcels of land. The same object is also attained by describing the premises conveyed by a specific name; but in either case the location is not always determined alone by the description in the conveyance, independent of extrinsic evidence. The deed describes the objects bounding the premises, but parole evidence usually is resorted to, for the purpose of identifying the objects themselves. And no principle of law is better settled than that any description adopted in a deed, by which the premises intended to be conveyed, may be identified and distinguished from all other lands, is sufficient. And it is equally well settled that all monuments, objects and things referred to in the deed for the purposes of locating the land, may be established and identified by extrinsic evidence. In most instances, however perfect the description employed by the conveyance, the premises could not be located and identified, without reference to extrinsic evidence, either more or less proximate. And for the purpose of sustaining a grant, extrinsic evidence may always be used to identify, explain or establish the objects of the call in the deed. And when calls are made, whether of objects or of distance, courts will never presume that the same may not be established by parole evidence, and will not until such evidence has been resorted to and failed, hold a deed void for want of description. But it is otherwise when there is a want of all description. In this case the award requires conveyances to be made of certain portions of land, by the parties, up to the original claim line. Now if the term claim line, has either a general or local specific meaning which will enable the boundary to be found and identified, it is sufficient to enable the land to be located, and would therefore be sufficient to support the grant. It is not necessary to the validity of a conveyance that the most public, notorious and easily proved objects, should be adopted in the description. The parties may if they choose, adopt others, and if the thing referred to has an existence and is capable of identity by proof, it is sufficient. The arbitrators in this case have referred to “ original claim lines,” as things that have an existence, and we will not presume that they do not exist, or that they are incapable of being located and established by proof. When used they are as definite as the lines of the government surveys, and if the call had been for such lines, it would not have been more certain that it is by this description. And if contained in a deed, it would be amply sufficient, and no reason is perceived, why it is not equally good in an award. It was also urged that the award was insufficient, inasmuch as it left the land, to be surveyed by the county surveyor. In this objection we are unable to perceive any force. Here were different persons having conflicting claims, to portions of the same lands, and to settle these disputes, they submit the matter to arbitrators of their choice, who after having heard and investigated -the matters in dispute, award that one of the claimants, shall convey a certain portion on a designated side of the land he claims, running up to the original claim line, to another claimant. And so of all the others. Now if a deed of conveyance is executed for a certain number of acres to be taken from a designated side or end of a described tract of land, it would not be denied, that such a description would be abundantly certain to pass the land. No one would contend that the grant was void, because the survey had not been made, the lines and corners established, and the monuments erected and described in the deed. Nor would it be contended that it was void because it would have to be surveyed to designate the land and fix the boundaries, to conform to the call of the deed. And no reason is perceived, why a description which is admitted to be sufficient in a deed, should not also be good in an award. We do not perceive any force in the objection, that when the survey shall be made, that a contest and dispute may be produced as to its correctness. Had the arbitrators located and designated the lines, the parties could if they were disposed to be contentious, have just as readily disputed as to where they had been located, as to dispute the correctness of the survey when made. The question is not can the parties dispute the things settled, but does the award on its face, leave the rights of the parties so uncertain, as to render litigation necessary to determine what those rights are. For with the contentious, all things may be disputed however clear and certain they may be. In this case, the award on its face, does show that the land is capable of being located and designated.with absolute certainty, if the claim lines called for have an existence that can be established. When we take into consideration that these parties had made and surveyed their claims to these lands, before the government surveys were made; and that when they purchased of government, it was the mutual agreement of the parties that they should severally hold according to their claim lines, and not in accordance with the govern-' ment lines, by which their purchases were made; and that they would convey to each other in conformity with that agreement, all difficulty is at once removed. We then see, that as some of the parties had refused to convey the portions held by them and embraced within the boundaries of the claims of the others, to avoid litigation, the matter was submitted to arbitration; and when the expression is used to convey up to the claim lines, reference is had to the lines established by the parties, when they located their several claims. And for aught that appears, those claim lines may be as notorious and as certainly established as those of the government surveys. We therefore think, that the award is not so uncertain as to render it void. If the parties should be unable to locate and establish these claim lines, they are left in precisely the same situation of a party who holds lands by patent, from the government, and should be so unfortunate as to be unable to establish its boundaries; or a person who holds a conveyance for lands described by objects, that cannot be found, so as to designate the lands. The court could not until proof was heard, determine that the deed was void. In this case, witnesses testify that they can locate the premises by the description used in the award, and if that be so, the description must be held sufficient for the purposes of this proceeding. It was again objected that the court had no power to rectify the mistake of the arbitrators, in omitting the name of Julius M. Warren, as the person to whom the twenty-two and a half acres was directed to be conveyed. There is no head of ehancéry jurisdiction more firmly established than that mistakes may be corrected by a court of equity. And under this branch of chancery jurisdiction, deeds, covenants, contracts, agreements, notes and every species of writings, except wills and deeds of femmes covert, are reformed and mistakes corrected, so as to conform to the intention of the parties. And awards should not be, nor are they an exception to the rule. Records, judgments and decrees, are constantly amended in accordance with the facts, and in promotion of justice, and for the purpose of securing the rights of parties, and every principle of equity and good conscience, would require that the same rule should be applied to. awards. But in making such corrections the evidence should be clear and explicit, as to what was intended by the arbitrators, and that it was an accidental omission by mistake. In this case the award on its face shows there was a mistake, in omitting the name of the person to whom the conveyance was to be made, and the proof is clear and explicit, that Julius M. Warren’s name was intended to have been inserted, but by mistake was omitted. This is different from an effort to insert a new clause, varying the provisions and terms of an award, but is only carrying out provisions already made by the award. It had required the appellant to convey this land, but omitted the name of the grantee. By the insertion of the name of appellee the rights and obligations of appellant are not increased or changed; he is still but required to convey the land specified in the award. It was also urged, that the submission did not authorize the arbitrators to award conveyances. The language of the submission, referring the differences to the arbitrators, is as follows : “ To arbitrate, award, order, adjudge and determine of and concerning all, and all manner of actions, cause and causes of action, quarrels, controversies, damages and claim whatsoever, at any time heretofore had, made, suffered, committed, or depending by and between the said parties, for or on account of, concerning or in anywise affecting the following described real estate, situate ****** and which is the same property, to which the said Williams has proved up a pre-emption right, and which said pre-emption right is contested, and also all other the lands, real estate, and property belonging to either or any of the above named Julius Warren, Warren Smith, Joseph Wilson and Reuben Austin, which may be affected by the award to be made, by the said arbitrators; the object being to settle all disputes that may exist between the parties, as to claim lines, whether the claims have become the deeded property of any of the parties hereto, or not, so as the said award be made in writing,” etc. It was also by the submission agreed, that the award should be made on the knowledge of the arbitrators, without hearing evidence, and the appellant covenanted to perform the award; and “ that in case his pre-emption shall be set aside, and any member of his family, or any person for him, or claiming under or in his right, or by his suggestion or direction, shall obtain said premises, that he will obtain from them such conveyances or disposition of any portion • of said premises, as said award shall require and direct, to such person as shall be directed in said award.” When this language is considered, it will be seen that it is broad and comprehensive enough, to embrace the power to award in regard to all disputes growing out of the questions of ownership, to the various portions of these lands. It is true, that it does recite, that the object is to settle all disputes that may exist between the parties, as to claim lines, whether the claims have become the deeded property of any of the parties or not, so that the award be made in writing and under the seal of the arbitrators. If it only, as was contended, authorized the arbitrators to .fix the lines, when they became established by the award, it would necessarily affect the title to the land between the disputed lines and the line so fixed. But the language employed, we think, was broader and more comprehensive, and contemplated that the arbitrators should award conveyances to be executed, otherwise only a part of the differences would have been settled, and the express object was to settle all differences; and that such was the intention of the parties, is made more manifest, from the covenant of appellant, to procure conveyances to be made to the person, to whom directed by the award. From this language, we can come to no other rational conclusion, than that the submission conferred the power to award the execution of deeds to end all strife, litigation and disputes. We are therefore of the opinion, that the Circuit Court committed no error in decreeing that Julius M. Warren’s name be inserted in the award, and that appellant execute the deeds in the manner, and with the description required by the award; and that the decree should be affirmed, except that portion which relates to the costs. And that the costs of the court below be equally divided among all the parties to the proceeding, and that the appellants pay the costs of this court. Judgment affirmed.